USCA4 Appeal: 22-6485      Doc: 21         Filed: 09/27/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6485


        ROBERT W. WAZNEY,

                            Plaintiff - Appellant,

                     v.

        JAMES C. CAMPBELL, Clerk of Court Lee County,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Joseph Dawson, III, District Judge. (6:21-cv-04063-JD)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Robert William Wazney, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6485      Doc: 21         Filed: 09/27/2022      Pg: 2 of 3




        PER CURIAM:

               Robert William Wazney appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 civil rights action. The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that the action

        be dismissed and advised Wazney that failure to file timely and specific objections to this

        recommendation would waive appellate review of a district court order based upon the

        recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy,

        858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

        see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Wazney received proper

        notice and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)). Accordingly, we affirm the judgment of the district court. We deny Wazney’s

        motion to appoint counsel and dispense with oral argument because the facts and legal




                                                     2
USCA4 Appeal: 22-6485      Doc: 21        Filed: 09/27/2022     Pg: 3 of 3




        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    3